Citation Nr: 1217416	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently has bilateral hearing loss due to his exposure to the noise of helicopters and machine gun fire while in Vietnam.  The Veteran's service personnel records confirm that the Veteran was a helicopter repairman in service.  At his February 2012 hearing the Veteran testified that hearing loss was shown when he was provided a private audiological examination in 1983.  Because no attempt has been made to obtain these records, a remand is necessary in order that these records may be requested.  38 C.F.R. § 3.159(c)(1).

The Veteran should be provided a new VA audiological examination.  The examiner should describe the Veteran's medical history regarding his ears and hearing acuity, should assume that the Veteran was exposed to significant acoustic trauma while in service, and should provide an opinion as to whether any current hearing loss is related to the Veteran's military service, providing reasons and bases for the opinion.

The Board notes that the Veteran's June 1969 separation examination appears to indicate that the Veteran has the same auditory threshold at ever frequency, in both ears.  When provided a VA audiological examination, the VA examiner should comment on the validity of those reported results.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's hearing loss, dated since November 2010.  

2.  Provide the Veteran authorization forms to sign and return so that his 1983 private audiological examination report may be requested.

3.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the nature and extent of any current hearing loss present.  The claims file must be provided to the examiner.  The examiner should comment on the validity of the June 1969 audiometric results shown on the June 1969 report of examination for separation from service.  The examiner should accept that the Veteran's occupation in service exposed him to significant acoustic trauma.  The examiner should provide an opinion as to whether any current hearing loss is related to the Veteran's noise exposure during service.  A rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If the benefit sought continues to be denied, issue a supplemental statement of the case to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


